Title: Meeting of the Commissioners of the Sinking Fund, [27 August 1790]
From: Commissioners of the Sinking Fund
To: 


[New York, August 27, 1790]

At a board convened at the City of New York on Friday the 27th. of August 1790. pursuant to the Act entitled, “An Act makeing provision for the reduction of the Public Debt”
Present
John Adams, vice President of the United states & President of the Senate
John Jay, Chief justice
Thomas Jefferson, secretary of State
Alexander Hamilton, secretary of the Treasury
The Board came to the following resolution subject to the approbation of the President of the United States.

That the Secretary of the Treasury cause to be applied a sum not exceeding fifty thousand Dollars per month, computing from the first day of September next, towards the purchase of the present Domestic Debt of the United states; that the purchases begin at the City of New York and there continue until the end of October next, and that they be then transferred to the City of Philadelphia and there continue until the last day of December next, unless sooner otherwise ordered. That they be made by the Treasurer, under the direction of the Secretary, of the Treasury, at the market price, & in an open and public manner. And that the said Treasurer be directed to keep a regular account of his purchases, of the times when, prices at which, and of the persons from whom they are made, and to render the same for settlement, to the Auditor of the Treasury at the end of every quarter of a year, and when settled to present a Copy thereof to the Board.
The foregoing resolution is a true copy from the minutes in my possession
A. Hamiltonsecy of the Treasury
Approved Augt. 28th, 1790Go. WashingtonPresident U. States

